The opinion of the court was delivered by
Rovce, J.
— The contract under which the plaintiff was appointed to sell the horses, was, in substance, an assignment of the property, for the satisfaction of particular debts; and being founded on a legal and sufficient consideration, and accompanied with actual possession, was entitled to protection against the interference of other creditors. A question is made, whether the legal interest and right of possession under the contract vested in the plaintiff, or in the sureties and creditors of Norris', for whose benefit he was to act. But this question seems to be easily solved, when we consider the appropriate business of the plaintiff in carrying the contract into execution. He was the party appointed to keep and sell the horses, and make distribution of the proceeds. This was not a secondary authority, nor one derived' from a portion of the contractors; it was original, grounded in the contract, and conferred by the concurrent act and agreement of all • parties concerned, including Norris himself. And it was manifestly proper (though not legally indispensable) that the party charged with these important duties should be a third person, having no individual interest which might come in collision with those of the assignor or the credi-1 tors. On the other hand, the creditors were numerotis, with4 *602distinct and uncertain interests. Some of them might never be entitled to share in the fruits of the assignment.
Young, Hill, and J. Paddock, for plaintiff.
J. Cooper and Fletcher, for defendants.
Under these circumstances, we think the plaintiff should be deemed the direct assignee, and as such, invested with the legal right of possession and sale. This disposes of the objection arising from the possession of Davison at the time of the trespass. He was apparently acting as a mere servant of the plaintiff, and' if he had no paramount legal' right, to which his possession became attached, it was the plaintiff’s possession.
Judgment of the county court affirmed.